Matter of Campbell (2017 NY Slip Op 08144)





Matter of Campbell


2017 NY Slip Op 08144


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ.


1310 CA 16-01250

[*1]IN THE MATTER OF THE APPLICATION OF GRACIA E. CAMPBELL AND CLARISSA L. VAIDA, PETITIONERS-APPELLANTS, FOR THE CONSTRUCTION OF THE WILL OF GRACIA M. CAMPBELL, DECEASED. (PROCEEDING NO. 1.)
IN THE MATTER OF THE APPLICATION OF GRACIA E. CAMPBELL AND CLARISSA L. VAIDA, PETITIONERS-APPELLANTS, FOR THE CONSTRUCTION OF THE WILL OF MARJORIE K.C. KLOPP, DECEASED. (PROCEEDING NO. 2.)
MELISSA C. ENGLAND AND BENJAMIN K. CAMPBELL, AS PERSONAL REPRESENTATIVES OF THE ESTATE OF HAZARD K. CAMPBELL, SR., DECEASED, AND HSBC BANK USA, N.A., AS CO-TRUSTEES, RESPONDENTS. JAMES P. DOMAGALSKI, ESQ., GUARDIAN AD LITEM FOR INFANT CONTINGENT BENEFICIARIES, RESPONDENT-RESPONDENT.


LAWRENCE J. KONCELIK, JR., EAST HAMPTON, FOR PETITIONERS-APPELLANTS.
BARCLAY DAMON, LLP, BUFFALO (JAMES P. DOMAGALSKI OF COUNSEL), RESPONDENT-RESPONDENT PRO SE. 

	Appeal from an order of the Surrogate's Court, Erie County (Barbara Howe, S.), entered May 3, 2016. The order, insofar as appealed from, constructed the wills of Gracia M. Campbell and Marjorie K.C. Klopp and determined valid the disposition of Gracia M. Campbell. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court